Exhibit 10.1

EXECUTION VERSION

LIMITED GUARANTEE

This Limited Guarantee, dated as of May 17, 2015 (this “Limited Guarantee”), is
made by Brookfield Capital Partners IV L.P. (the “Guarantor), in favor of
GrafTech International Ltd., a Delaware corporation (the “Guaranteed Party”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Merger Agreement (as defined below).

1. Limited Guarantee. To induce the Guaranteed Party to enter into that certain
Agreement and Plan of Merger, dated as of the date hereof (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof, the “Merger Agreement”), by and among
BCP IV GrafTech Holdings LP (“Parent”), Athena Acquisition Subsidiary Inc., and
the Guaranteed Party, the Guarantor hereby absolutely and irrevocably guarantees
to the Guaranteed Party, the due and punctual payment, performance and discharge
of all obligations (whether monetary or otherwise) and liabilities of Parent,
when and as due or to be performed or discharged, under the Merger Agreement,
but subject in all respects to the terms of the Merger Agreement. The
Guarantor’s obligations pursuant to the above are hereinafter referred to as the
“Obligations”. If Parent fails to perform or pay any of the Obligations, the
Guaranteed Party may, in its sole discretion, bring and prosecute a separate
action against the Guarantor for the full amount of the Obligations or specific
performance thereof, as applicable, regardless of whether action is brought
against Parent or whether Parent is joined in any such action or actions. All
payments hereunder shall be made in lawful money of the United States, in
immediately available funds.

2. Nature of Guarantee. The Guaranteed Party shall not be obligated to file any
claim relating to the Obligations in the event that Parent becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect the Guarantor’s Obligations
hereunder. In the event that any payment to the Guaranteed Party in respect of
the Obligations is rescinded or must otherwise be returned due to the
bankruptcy, reorganization or similar proceeding of Parent, the Guarantor shall
remain liable hereunder with respect to the Obligations. This Limited Guarantee
is an unconditional guarantee of performance and not of collection.
Notwithstanding any other provision of this Limited Guarantee or the Merger
Agreement to the contrary, the Guaranteed Party hereby covenants and agrees that
the Guarantor may assert, as a defense to such performance by the Guarantor
under this Limited Guarantee, or as an affirmative claim against the Guaranteed
Party or its Affiliates, or any Person claiming by, through or on behalf of any
of them, (a) any rights, remedies, set-offs and defenses that Parent could
assert pursuant to the terms of the Merger Agreement or pursuant to any
Applicable Law (subject to the limitations provided by the Merger Agreement) in
connection therewith (other than such rights, remedies, set-offs and defenses
arising out of, due to, or as a result of, the insolvency or bankruptcy of
Parent) and (b) any material breach by the Guaranteed Party of this Limited
Guarantee.

3. Changes in Obligations; Certain Waivers.

(a) The Guarantor agrees that the Guaranteed Party may at any time and from time
to time, without notice to or further consent of the Guarantor, extend the time
of payment or performance of any of the Obligations, and may also enter into any



--------------------------------------------------------------------------------

agreement with Parent or any other Person controlled by Parent and interested in
the transactions contemplated by the Merger Agreement (an “Interested Person”)
for the extension, renewal, payment, compromise, discharge or release thereof,
in whole or in part, or for any modification of the Merger Agreement or of any
agreement between the Guaranteed Party and Parent or any such Interested Person
without in any way impairing or affecting the Guarantor’s Obligations under this
Limited Guarantee. The Guarantor agrees that the Obligations of the Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of the Guaranteed Party to assert any claim or
demand or to enforce any right or remedy against Parent or any Interested
Person; (ii) any change in the time, place or manner of payment or performance
of any of the Obligations or any rescission, waiver, compromise, consolidation
or other amendment or modification of any of the terms or provisions of the
Merger Agreement, except to the extent Parent has a defense to the payment or
performance of the Obligations under such rescission, waiver, compromise,
consolidation or other amendment or modification; (iii) the addition,
substitution or release of any Interested Person; (iv) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Parent or any
other Interested Person (other than the Company) interested in the transactions
contemplated by the Merger Agreement; (v) the existence of any claim, set-off or
other right which the Guarantor may have at any time against Parent or the
Guaranteed Party or any of their respective Affiliates, whether relating to,
arising out of or in connection with the Obligations or otherwise (other than
those described in the last sentence of Section 2); or (vi) the adequacy of any
other means the Guaranteed Party may have of obtaining payment or performance of
any of the Obligations. To the fullest extent permitted by Applicable Law, the
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any Applicable Law which would otherwise require any election of
remedies by the Guaranteed Party. The Guarantor waives promptness, diligence,
notice of the acceptance of this Limited Guarantee and of the Obligations,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of any Obligations incurred and all other notices of any
kind (except for notices to be provided pursuant to this Limited Guarantee or to
Parent and its counsel in accordance with the Merger Agreement), all defenses
which may be available by virtue of any valuation, stay, moratorium law or other
similar Applicable Law now or hereafter in effect, any right to require the
marshalling of assets of Parent or any other Person interested in the
transactions contemplated by the Merger Agreement, and all suretyship defenses
generally (other than fraud or willful misconduct by the Guaranteed Party or any
of its Affiliates). Notwithstanding anything to the contrary contained in this
Limited Guarantee, the Guaranteed Party hereby agrees that to the extent that
Parent is relieved of any of its Obligations under the Merger Agreement (other
than due to, in connection with, or as a result of, the insolvency or bankruptcy
of Parent), the Guarantor shall be similarly relieved of the Obligations under
this Limited Guarantee. Notwithstanding anything to the contrary in this Limited
Guarantee, any payment made by or on behalf of Parent to the Guaranteed Party
with respect to an Obligation shall reduce the total Obligations of the
Guarantor under this Limited Guarantee by the amount of such payment.

(b) The Guaranteed Party hereby covenants and agrees that it shall not institute
or assert, and shall cause its Affiliates and any controlled Person claiming by,

 

2



--------------------------------------------------------------------------------

through or on behalf of any of them, not to institute or assert any action or
proceeding or bring any other Claim (as defined in Section 9), or any claim,
cause of action or proceeding arising out of, connected to or in any manner
relating to the Merger Agreement or the transactions contemplated thereby, of
any kind whatsoever against the Guarantor or any Non-Parties (as defined in
Section 9) except for claims (i) against the Guarantor under and pursuant to
this Limited Guarantee and/or (ii) against Parent under and pursuant to the
Merger Agreement.

(c) Except as explicitly set forth herein or in the Merger Agreement, the
Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against Parent or any other
Person interested in the transactions contemplated by the Merger Agreement that
arise from the existence, payment, performance, or enforcement of the
Guarantor’s Obligations under or in respect of this Limited Guarantee,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
Claim or remedy of the Guaranteed Party against Parent or such other Person,
whether or not such Claim, remedy or right arises in equity or under Contract,
statute or common law, including, without limitation, the right to take or
receive from Parent or such other Person, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such Claim, remedy or right, unless and until any payment Obligations
and all other amounts payable under this Limited Guarantee shall have been
irrevocably and unconditionally paid in full in cash, provided, that the
Guarantor shall have the right to cause any other Person to satisfy its payment
Obligations to the Guaranteed Party hereunder; provided, further, that the
Guarantor shall remain obligated with respect to such payment Obligations until
so satisfied. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of any payment Obligations, an amount equal to the lesser of (i) the amount paid
to the Guarantor in violation of the immediately preceding sentence, and
(ii) all amounts payable under this Limited Guarantee, shall be received and
held in trust for the benefit of the Guaranteed Party, shall be segregated from
other property and funds of the Guarantor and shall forthwith be paid or
delivered by the Guarantor to the Guaranteed Party in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to any payment Obligations, whether matured or unmatured, or to be held
as collateral for any payment Obligations thereafter existing.

4. Effect on Certain Rights. No failure on the part of the Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Guaranteed Party of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power hereunder except as explicitly set
forth herein or in the Merger Agreement (including Section 9 hereof and
Section 9.6 thereof). Subject to the terms, conditions and limitations hereof
and of the Merger Agreement, each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed to it by Applicable Law shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. The Guarantor hereby represents and warrants
to the Guaranteed Party that:

(a) the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene any provision of
the Guarantor’s charter, partnership agreement, operating agreement or similar
organizational documents or any Applicable Law or material contract binding on
such Guarantor or its assets;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the execution, delivery or performance of this
Limited Guarantee;

(c) assuming the due execution and delivery of the Merger Agreement by all
parties thereto (except that the Guarantor agrees that, if signed by the Parent,
the Guarantor shall not assert failure of due execution and due delivery by the
Parent as a defense of any kind) and the due execution and delivery of this
Limited Guarantee by the Guaranteed Party, this Limited Guarantee constitutes a
legal, valid and binding obligation of such Guarantor enforceable against the
Guarantor in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Applicable Laws affecting creditors’ rights generally, and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law);

(d) the Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill its Obligations under this Limited Guarantee for so long as this Limited
Guarantee shall remain in effect in accordance with Section 9; and

(e) The aggregate capital commitment of Brookfield Asset Management Inc.
(together with its Affiliates) to the Guarantor or otherwise alongside the Fund
in portfolio Companies is at least $1,000,000,000.

6. Assignment. Neither the Guarantor nor the Guaranteed Party may assign its
respective rights, interests or obligations hereunder to any other Person
(except by operation of law) without the prior written consent of the Guaranteed
Party or the Guarantor, as the case may be; provided, that the Guarantor shall
remain jointly and severally obligated for any Obligations so assigned. Any
purported assignment in violation of this Section 6 shall be null and void.

 

4



--------------------------------------------------------------------------------

7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt), (b) when sent by facsimile (with written confirmation
of transmission) or (c) one (1) Business Day following the day sent by
reputable, national overnight courier (with written confirmation of receipt), in
each case at the following addresses or facsimile numbers (or to such other
address or facsimile number as a party hereto may have specified by notice given
to the all other parties hereto pursuant to this provision):

 

If to the Guarantor, to it at:

Brookfield Capital Partners IV L.P.

c/o Brookfield Capital Partners Ltd.

Brookfield Place 181 Bay Street, Suite 300 Toronto, Ontario M5J 2T3 Attn: David
Nowak Peter Gordon E-mail: David.Nowak@brookfield.com
Peter.Gordon@brookfield.com Fax: 416-365-9642 with a copy (which shall not
constitute notice) to: Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, New
York 10153 Attn: Michael J. Aiello Jackie Cohen E-mail: michael.aiello@weil.com
jackie.cohen@weil.com Fax: 212-310-8007 If to the Guaranteed Party (prior to the
Effective Time), to it at: GrafTech International Ltd. Suite 300 Park Center I
6100 Oak Tree Boulevard Independence, Ohio 44131 Attn: General Counsel E-mail:
john.moran@graftech.com Fax: 216-676-2526 with copies to (which copy alone shall
not constitute notice): Willkie Farr & Gallagher LLP 787 Seventh Avenue New
York, New York 10019 Attn: Steven A. Seidman Michael A. Schwartz E-mail:
sseidman@willkie.com mschwartz@willkie.com Fax: 212-728-8111

 

5



--------------------------------------------------------------------------------

and Withers Bergman LLP 660 Steamboat Road Greenwich, Connecticut 06830 Attn: M.
Ridgway Barker E-mail: mr.barker@withersworldwide.com Fax: 203-302-6613

8. Continuing Guarantee. Unless terminated pursuant to this Section 8, this
Limited Guarantee shall remain in full force and effect and shall be binding on
the Guarantor, its successors and permitted assigns until the Obligations have
been indefeasibly paid, observed, performed or satisfied in full.
Notwithstanding the foregoing or anything to the contrary expressed in or
implied by this Limited Guarantee, this Limited Guarantee shall terminate
automatically and immediately and the Guarantor shall have no further
obligations under this Limited Guarantee as of the earlier of (a) the Closing,
(b) thirty (30) days following the date identified in Section 9.2(b)(i) of the
Merger Agreement (the “Final Date”), except as to a claim for payment hereunder
asserted in writing by the Guaranteed Party against the Guarantor prior to the
Final Date, (c) the performance of the Obligations pursuant to the terms hereof,
and (d) a termination of the Merger Agreement (without any Liability on the part
of the Parent thereunder) in accordance with its terms.

9. No Recourse.

(a) Without in any limiting the Guarantor’s guaranty of the due and punctual
payment, performance and discharge of all obligations of Parent, when and as due
or to be performed or discharged, under the Merger Agreement, but subject in all
respects to the terms of the Merger Agreement, as provided in Section 1, the
Guaranteed Party acknowledges, on behalf of itself and each of its Affiliates,
and any Person claiming by, through or on behalf of any of them, that Parent
shall have no assets and that no additional funds are expected to be contributed
to Parent unless and until the Acceptance Time (as defined in the Merger
Agreement) occurs.

(b) Notwithstanding anything that may be expressed or implied in this Limited
Guarantee to the contrary (and subject only to the specific contractual
provisions of the Merger Agreement), by its acceptance hereof, the Guaranteed
Party acknowledges, covenants and agrees, on behalf of itself, its Affiliates,
and any Person claiming by, through or on behalf of any of them, that all
claims, obligations, liabilities, causes of action, or proceedings (in each
case, whether at law or in equity, and whether sounding in contract, tort,
statute or otherwise) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Limited
Guarantee, or the negotiation, execution, performance, or breach (whether
willful, intentional, unintentional or otherwise) of this Limited Guarantee,
including, without limitation, any representation or warranty made or alleged to
be made, in connection with, or as an inducement to, this Limited Guarantee
(each of such above-described legal, equitable or other theories or sources of
liability, a “Claim”) may be made or asserted only against

 

6



--------------------------------------------------------------------------------

(and are expressly limited to) the Guarantor as expressly identified in the
preamble to and signature page(s) of this Limited Guarantee. No Person who is
not the Guarantor (including, without limitation, (i) any past, present or
future director, officer, employee, incorporator, member, partner, manager,
direct or indirect equityholder, management company, Affiliate, agent, attorney,
or representative of, and any financial advisor or lender to (all
above-described Persons in this subclause (i), collectively, “Affiliated
Persons”) the Guarantor or any Affiliate of the Guarantor, and (ii) any
Affiliated Persons of such Affiliated Persons (the Persons in subclauses (i) and
(ii), together with their respective successors, assigns, heirs, executors or
administrators, collectively, but specifically excluding the Guarantor and
Parent, “Non-Parties” and each, individually, a “Non-Party”)) shall have any
liability or obligation whatsoever in respect of, based upon or arising out of
any Claims. Notwithstanding the foregoing, the successors and assigns of the
Guarantor shall not be Non-Parties.

(c) Without limiting the generality of the foregoing, to the maximum extent
explicitly permitted under Applicable Law (but subject to the specific
contractual provisions of the Merger Agreement), (i) the Guaranteed Party, on
behalf of itself, its Affiliates, and any Persons claiming by, through or on
behalf of any of them, hereby waives, releases and disclaims any and all Claims
against all Non-Parties, including, without limitation, any Claims to avoid or
disregard the entity form of the Guarantor or otherwise seek to impose any
liability arising out of, relating to or in connection with a Claim on any
Non-Parties, whether a Claim granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise,
and (ii) the Guaranteed Party disclaims any reliance upon any Non-Parties with
respect to the performance of this Limited Guarantee or any representation or
warranty made in, in connection with, or as an inducement to this Limited
Guarantee. This Section 9 shall survive the termination of this Limited
Guarantee.

10. Governing Law; Jurisdiction and Forum. This Limited Guarantee (including,
without limitation, the validity, construction, effect or performance hereof and
any remedies hereunder or related hereto) and all Claims shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the parties hereto (for
itself and on behalf of its successors and permitted assigns and any Person
claiming by, through or on behalf of any of them) irrevocably agrees that any
permitted Claim shall be brought exclusively in the Chancery Court of the State
of Delaware, or, if such court will not accept such action, the federal courts,
or in the absence of federal jurisdiction, the other state courts, in either
case within the State of Delaware. Each of the parties hereto (for itself and on
behalf of its successors and permitted assigns and any Person claiming by,
through or on behalf of any of them) irrevocably and unconditionally submits to
the exclusive jurisdiction of such courts in any such action, agrees to take any
and all future action necessary to submit to the jurisdiction of such courts,
waives and agrees not to assert (by way of motion, as a defense, counterclaim or
otherwise) any objection it may now or hereafter have to venue or to convenience
of forum (including: (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve; (b) any claim that it or its property is exempt or immune from

 

7



--------------------------------------------------------------------------------

jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by Applicable Law any claim that:
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum; (ii) the venue of such suit, action or proceeding is improper; or
(iii) this Limited Guarantee, or the subject matter hereof, may not be enforced
in or by such courts), agrees that all Claims shall be heard and determined only
in any such court and covenants and agrees not to bring any Claim in any other
court. The parties hereto agree that any of them may file a copy of this
Section 10 (provided that a copy of Section 9 shall accompany any such filing)
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties hereto irrevocably to waive any objections to
venue or to convenience of forum. Each of the parties hereto irrevocably
consents to the service of process out of the above-described courts in any
permitted Claim in accordance with Section 7. Nothing herein shall affect the
right of any party to serve process in any other manner permitted by Applicable
Law.

11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONTEMPLATED BY SECTION 10 HEREOF.

12. Entire Agreement. This Limited Guarantee constitutes the entire agreement
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among the parties hereto. All parties
hereto acknowledge that each party and its counsel have participated in the
drafting and negotiation of this Limited Guarantee and that any rules of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Limited
Guarantee.

13. Amendments and Waivers. No amendment, waiver, supplement or modification of
any provision of this Limited Guarantee will be valid and binding unless it is
in writing and signed, in the case of an amendment, supplement or modification,
by the Guarantor and the Guaranteed Party or, in the case of waiver, by the
party or parties against whom the waiver is to be effective. No waiver by any
party hereto of any breach or violation of, or default under, this Limited
Guarantee, whether intentional or not, will be deemed to extend to any prior or
subsequent breach, violation or default hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No delay or
omission on the part of any party hereto in exercising any right, power or
remedy under this Limited Guarantee will operate as a waiver thereof.

14. Severability. Any term or provision of this Limited Guarantee that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

15. Counterparts. This Limited Guarantee may be executed and delivered
(including by facsimile transmission or via portable document format (.pdf)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original but all of which taken together shall constitute one and the same
instrument.

 

8



--------------------------------------------------------------------------------

16. No Third Party Beneficiaries. The parties hereto hereby agree that their
respective representations, warranties, agreements and covenants set forth
herein are solely for the benefit of the other parties hereto and their
successors and permitted assigns, in accordance with and subject to the terms of
this Limited Guarantee, and this Limited Guarantee is not intended to, and does
not, confer upon any person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies hereunder; provided,
however, that the Non-Parties are intended third-party beneficiaries of
Section 9, and any and all Non-Parties may enforce such rights directly.

17. Confidentiality. This Limited Guarantee shall be subject to the
confidentiality provisions of the Merger Agreement.

18. Certain Terms. As used herein:

(a) “Applicable Law” means, with respect to any Person, any transnational, U.S.
or non-U.S. federal, state, provincial, territorial or local law (statutory,
common or otherwise), constitution, treaty, convention, statute, ordinance,
code, rule, regulation, Order, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person or such Person’s properties or assets, as amended
unless expressly specified otherwise.

(b) “Governmental Authority” means any transnational, or U.S. or non-U.S.
federal, state, provincial, territorial or local, governmental authority,
department, court, agency or official, including any political subdivision
thereof.

(c) “Person” shall be construed broadly and shall include any corporation,
partnership, limited liability company, association, trust or other entity
(including any foreign equivalent of any of the foregoing), individual or
organization, including any Governmental Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Limited
Guarantee as of the date first above written.

 

GUARANTOR: BROOKFIELD CAPITAL PARTNERS IV L.P. By:

Brookfield Capital Partners IV GP, Ltd.,

its general partner

By:

/s/ David Nowak

Name: David Nowak Title: Managing Partner By:

/s/ J. Peter Gordon

Name: J. Peter Gordon Title: Managing Partner

[SIGNATURE PAGE TO LIMITED GUARANTEE]



--------------------------------------------------------------------------------

GUARANTEED PARTY: GRAFTECH INTERNATIONAL LTD By:

/s/ Joel L. Hawthorne

Name: Joel L. Hawthorne Its: President and Chief Executive Officer

[SIGNATURE PAGE TO LIMITED GUARANTEE]